Citation Nr: 0724655	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	G. D. Keenum, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted service connection for 
PTSD and assigned a 50 percent disability rating effective 
from April 5, 2004; denied service connection for hepatitis 
C; and denied a compensable rating for malaria.  
Subsequently, the RO, in an October 2006 rating decision, 
granted an earlier effective date of September 17, 2003, the 
date of claim, for the veteran's PTSD.  

In March 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the claims file.

The Board notes that, since the veteran has been awarded a 70 
percent rating for his PTSD in the following decision, the RO 
must now consider whether the veteran is entitled to a total 
disability rating based on individual unemployability (TDIU) 
due to a service-connected disability.  This matter is 
referred to the RO for appropriate action.

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: increased isolation; near-continuous panic, 
paranoia, and depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships 
and a current Global Assessment of Functioning (GAF) score of 
50.

2.  There is no medical evidence of total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

3.  The veteran's service-connected malaria is not active and 
manifests no residuals.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial disability rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.10, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a compensable rating for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.88, 4.88b, Diagnostic 
Code 6304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters, dated in July and December 
2004, and August 2005, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the letters 
informed the appellant of what evidence was needed to 
establish an increased rating, of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claims.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In a May 2006 letter, the 
appellant was provided with notice of the type of evidence 
necessary to establish an effective date, if a higher 
disability rating was granted on appeal.  

Since the veteran's increased rating claim for PTSD is being 
granted, the RO will assign an effective date at the time the 
Board's decision is implemented.  Significantly, the veteran 
retains the right to appeal any effective dates assigned by 
the RO.  In contrast, the veteran's increased rating claim 
for malaria is being denied and an effective date will not be 
assigned; thus, there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  
Moreover, the appellant and his attorney have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

The Board finds that the evidence of record -- service 
medical records, VA treatment records, and lay statements -- 
is adequate for determining whether the criteria for an 
initial rating in excess of 50 percent for PTSD and an 
increased rating for malaria have been met.  In November 
2004, the veteran was evaluated by a VA specialist for his 
PTSD and in June 2006 he was examined by a VA specialist for 
malaria.  The veteran also testified at a Travel Board 
hearing in March 2007 regarding his claims.  Further, in a 
March 2007 statement, the veteran stated that there was no 
more evidence pertaining to his claims.  Given the above, the 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the issues 
on appeal and that VA has satisfied, to the extent possible, 
the duty to assist.  It follows that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006).  


Initial Rating for PTSD

The veteran contends that the initial disability rating 
assigned for his PTSD should be increased to reflect more 
accurately the severity of his symptomatology.  Because the 
present appeal arises from an initial rating decision, which 
established service connection and assigned an initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Currently, the veteran's PTSD is rated as 50 percent 
disabling.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment , with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A maximum of 100 percent evaluation is assigned for total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

At the aforementioned hearing, the veteran testified to 
symptoms of depression, sleep difficulties, irritability, 
isolation, and decreased concentration.  He believes that as 
a result of his disability, he is currently unemployed.  VA 
treatment records show PTSD counseling and treatment between 
April and November 2004.  The medical evidence demonstrates 
and corroborates with the veteran's reported symptoms.  

In VA examination reports, the veteran has been assigned GAF 
scores of 50.  The Court has held that GAF scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996).  A score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p. 32; 
38 C.F.R. §§ 4.125(a), 4.130.

In April 2004, the veteran underwent a private psychiatric 
examination by J. A. Powell, M.D., where he reported 
depression, problems with concentration, poor sleep, 
nightmares, and diminished interest in social activities.  
The veteran also reported having had no meaningful 
relationships and increased paranoia.  The veteran felt 
hopelessness and violent impulses, but denied any suicidal 
and homicidal ideations.  He reportedly drank half a case of 
beer every other day since 1971 and has used marijuana and 
cocaine.  He reported no hyperactivity, elation, or manic 
symptoms.  Dr. Powell found that the veteran was alert and 
oriented to time, place, person, and situation.  He avoided 
eye contact and does not offer spontaneous social responses.  
His affect was suspicious and incongruent to mood.  The 
physician further found that the veteran's judgment was 
impaired as he experienced social withdrawal, inability to 
work around others, and difficulty separating symptoms from 
reality.  However, his insight was adequate, memory was 
intact, and intellect was at least average.  The veteran was 
diagnosed with PTSD, schizophrenia, and mixed substance 
abuse, and was assigned a GAF score of "approximately 
fifty".  Lastly, Dr. Powell noted that substance abuse is a 
complicating factor to the veteran's mental illness and that 
he is essentially unemployable.

The veteran was then examined by a VA examiner in November 
2004, where he reported increased isolation, irritability, 
depression, sleep difficulty, hyperarousal, paranoia, and 
difficulties in concentration and memory.  The veteran lived 
out in the country and interacts with few people besides his 
brothers due to his irritability.  The veteran had flashbacks 
of his combat experience in Vietnam and often had nightmares 
of fellow deceased soldiers.  He avoided people and 
activities that may trigger irritability and other 
symptomatology.  The VA examiner found that the veteran was 
in mild depression and spoke with increased anxiety when the 
topic involved Vietnam.  The veteran had poor eye contact and 
volunteered no details.  The veteran reported paranoia and 
ongoing startle response.  There was no active suicidal 
ideation, but the veteran had such thoughts immediately after 
discharge.  There was no evidence of significant cognitive 
dysfunction, however, the veteran had complained of 
difficulties with memory and concentration.  The VA examiner 
assigned a GAF score of 50 based on the severe level of 
symptoms.  

Resolving the doubt in the veteran's favor, a review of the 
evidence reveals that overall, the degree of social and 
occupational impairment caused by the veteran's PTSD symptoms 
approximates the criteria for a 70 percent rating.  Although 
the veteran had no suicidal or homicidal ideation, the 
veteran testified to and reported hopelessness and violent 
impulses.  Taking into account the previous examinations and 
the veteran's testimony and his volatile mood and affect, the 
veteran's PTSD is manifested by social and occupational 
impairments due to near-continuous panic and depression; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); paranoia and avoidance resulting 
in difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Given the 
above analysis and evidence, the Board concludes that the 
veteran's PTSD more closely approximates a 70 percent 
disability rating.  38 C.F.R. § 4.7.  

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, memory loss for name of close relatives, own 
occupation, or own name.  Psychiatric examinations primarily 
show that the veteran was alert and oriented, with organized 
or cogent thought process.  He did not display grossly 
inappropriate behavior.  The medical evidence of record also 
indicates that he has adequate memory and there is no 
indication that he was unable to perform activities of daily 
living, including maintenance of minimal personal hygiene.  
Therefore, the Board concludes that the veteran's PTSD does 
not meet the criteria for a 100 percent schedular evaluation.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for PTSD 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. 119.  But there is 
no evidence that the veteran's PTSD has been persistently 
more severe than the extent of disability contemplated under 
the assigned 70 percent rating at any time during the period 
of this initial evaluation.

The Board also has considered the issue of whether the 
veteran's PTSD standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.


Compensable Ratings for Malaria

The veteran seeks a compensable rating for his service-
connected malaria.  The Board finds that where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's malaria is currently rated as noncompensable (0 
percent) under Diagnostic Code 6304, for malaria.  This 
Diagnostic Code provides for a 100 percent rating for malaria 
as an active disease process.  The Note provides that the 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  For malaria which is no 
longer active, the veteran is to be rated based on any 
residuals such as liver or spleen damage.  38 C.F.R. § 4.86a, 
Diagnostic Code 6304 (2006).  For the reasons to be discussed 
below, the evidence of record does not reflect any current 
impairment associated with the veteran's malaria.

VA treatment records show that in August 2004 the veteran was 
hospitalized for symptoms including shortness of breath, 
night sweats, and weight loss.  An array of examinations was 
performed on the veteran to include malaria smears, AFB 
smears, and other blood tests.  As a result, the veteran was 
diagnosed with hepatitis C with cirrhosis.

On VA medical examination in June 2006, the veteran's history 
of malaria during military service was noted.  The veteran 
denied headaches, strokes, sudden vision changes, cough, 
chest pain, shortness of breath, orthopnea, nausea, and blood 
in the stool.  The veteran was physically examined and lab 
tests such as a complete blood count, blood chemistry 
profile, and urinalysis were performed.  Also, the examiner 
found no residual or malnutrition of vitamin deficiency.  
Given the results of the examination, the VA examiner opined 
that the veteran was symptom free from malaria with no 
residuals of the disease.  The examiner noted that the 
veteran did have splenomegaly, but it is attributed to his 
hepatitis C and cirrhosis of the liver.  No other impairment 
was attributed by the VA examiner to the veteran's malaria.

The Board notes that, at the aforementioned hearing, the 
veteran testified that he experienced symptoms of headaches, 
night sweats, anemia, and fevers.  However, the veteran's 
description of possible symptomology cannot amount to 
competent medical opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Significantly, the Board notes 
that, under Diagnostic Code 6304, relapses of malaria must be 
confirmed by the presence of malarial parasites in blood 
smears.  In the present case, no such parasites were 
identified.  Further, recent medical records are negative for 
any current impairment attributable to the veteran's malaria.  
In the absence of any current impairment, a compensable 
rating is not warranted.  In every case where the 
requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. § 4.31 (2006).

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's service-connected 
malaria, as no current impairment has been demonstrated.  As 
a preponderance of the evidence is against the award of a 
compensable rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's service-connected malaria has 
resulted in frequent hospitalizations or has interfered with 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell, 
supra; Shipwash, supra.  


ORDER

An initial disability rating of 70 percent for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A compensable rating for malaria is denied.


REMAND

The issue regarding service connection for hepatitis C must 
be remanded to comply with VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

The veteran contends that his hepatitis C was incurred in 
service.  At the aforementioned hearing on appeal, the 
veteran testified that, while in service, he received 
vaccines via jet-injectors and a blood transfusion for 
treatment of his malaria.  Service medical records do not 
contain any symptoms or diagnosis of hepatitis C.  Medical 
records also fail to document the veteran's claimed blood 
transfusion.  The veteran was first diagnosed with hepatitis 
C in August 2004, approximately 27 years after discharge from 
service.

On remand, the veteran should be afforded a VA examination 
regarding his hepatitis C, by the appropriate VA specialist, 
to provide an opinion as to whether the veteran has a current 
diagnosis of hepatitis C.  If so, the examiner should provide 
an opinion as to whether his hepatitis C may be related to 
active service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination of his hepatitis C, 
by an appropriate VA specialist, in order 
to determine whether the veteran has 
hepatitis C and, if so, the nature and 
etiology of his hepatitis C.  The 
examiner should take a complete history 
from the veteran and review the entire 
claims file and must indicate in the 
examination report that such was 
performed.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
report should include a detailed account 
of all pathology found to be present.  

After obtaining a history from the 
veteran and reviewing his claims file, 
the VA examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's hepatitis C (1) began in, 
was incurred during or was aggravated by 
active military service, to include the 
alleged jet injected vaccinations and 
blood transfusion for the treatment of 
malaria, (2) has a showing of continuity 
of symptoms after service as required for 
service connection, or (3) is due to 
other risk factors identified in the 
veteran's claims file such as previous 
drug use.  If the etiology of the 
diagnosed disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptom/diagnosis is 
related to which factors/events.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for 
hepatitis C.  If the determination 
remains unfavorable to the appellant, he 
and his attorney should be provided with 
a supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


